PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/218,416
Filing Date: 12 Dec 2018
Appellant(s): Harry et al.



__________________
Matthew M. Jakubowski
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 2/24/22, which corrects the appeal brief filed 6/10/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/10/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claims 4-8, 14-18, 24 and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (US 2017/0222262), Nakashima (US 2015/0180050) and Esaki (US 2018/0219224).
Regarding claims 14, 24 and 31, Kim teaches a composite organic-ceramic electrolyte comprising an organic electrolyte and particles dispersed throughout the electrolyte (paragraph [0012]) with the particles being lithium lanthanum titanate LLT particles (“lithium lanthanum titanate (LixLayTiO3, where 0<x<2, and 0<y<3”, paragraph [0025]).

Kim does not expressly teach wherein the particles comprise a core formed of type Li3xLa(2/3)-xTiO3 type LLT and a shell of i) titanium nitride or ii) nitrogen doped LLT.
In the battery art, Nakashima teaches an LLT material having a formula corresponding to that claimed (“LaxLi2-3xTi1-aMaO3-a” of paragraph [0011] corresponds to claimed formula when a=0; see also Examples 1-3, e.g. Example 1 reads on claimed 
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a Nakashima LLT as the LLT for use with the Kim invention for the benefit of providing LLT particles known for having high lithium ion conductivity.  Moreover, it would have been obvious to produce the LLT by a method including sintering the LLT in nitrogen at a temperature of between 1000 and 1500 C and time of between 1 and 24 hours as a matter of experimental design choice, because Nakashima teaches that this recipe and atmosphere provides desirable LLT having high ionic conductivity.  
Moreover, a skilled artisan at the time of invention would have understood the Nakashima teaching of temperature and time to be result-effective variables, which are obvious to optimize in order to produce Nakashima’s inventive LLT having high ionic conductivity. In support of the Office’s position that sintering temperature and time were understood in the art as result effective variables to be controlled to produce a desired material, consider Esaki.  In the battery art, Esaki generally teaches that sintering may be conducted in a nitrogen atmosphere, and that sintering time and temperature are result effective variables to be experimentally determined and controlled in order to 

The cited art is silent as to the Nakashima LLT particles being core shell particles comprised of the LLT particle as a core and a shell of i) titanium nitride such as those recited in claims 14 and 31 or ii) nitrogen doped LLT as recited in claims 24.
However, it is the position of the Office that making the LLT in a manner taught by Nakashima, including sintering in nitrogen atmosphere at a temperature and time optimizable in the range of 1000-1500 C for 5-24 hours, would yield an LLT particle having a titanium nitride or nitrogen doped LLT shell as a consequence of the manufacturing process (for at least temperature/times in the vicinity of 1100 C at 24 hours -see below).  Thus, the provision of the claimed shell is a consequence flowing naturally from the suggestion of Nakashima, even though Nakashima does not expressly teach the presence of the claimed shell.  It is noted that “[t]here is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” (MPEP 2112 II). 
In support of the Office’s position that the claimed shell is a result of sintering in nitrogen atmosphere under the manufacturing condition made obvious by Nakashima, consider appealant’s specification suggests that when an LLT particle is sintered in nitrogen, for example at 1100 C for 24 hours, the result is that either a nitrogen-doped LLTO shell or a shell of another phase such as TiN is produced (appealant’s paragraph [0046, 0069-0070]).  Noting that diffusion is a thermally driven process, it is apparent 
Since Nakashima does not expressly disclose that the nitrogen sintering technique produces such a shell, the discovery of the shell by appealant is found to be the discovery of a new property by appealant.  As described in MPEP 2112 I, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  

Regarding claim 4 and 26, Kim and Nakashima remain as applied to claim 14 or 24.  Kim further teaches the organic electrolyte being a solid or gel (paragraph [0108, 0133]). 

Regarding claim 5, Kim and Nakashima remain as applied to claim 14.  Kim further teaches the organic electrolyte being an electrolyte solid and comprising an electrolyte salt and a polymer among those named (paragraph [0011, 0105-0108]).

Regarding claim 6, Kim and Nakashima remain as applied to claim 14.  Kim further teaches wherein the solid polymer electrolyte has a molecular weight greater than 250 Da (paragraph [0007]).

Regarding claim 7, Kim and Nakashima remain as applied to claim 14.  Kim further teaches wherein the organic electrolyte is a liquid electrolyte comprising an 

Regarding claim 8, Kim and Nakashima remain as applied to claim 14.  Kim further teaches wherein the core/shell particles are approximately spherical and have average diameters between 10 nm and 100 .mu.m (“average particle diameter… in the range of about 30 nm to about 70 nm”, paragraph [0052], with “diameter” suggesting or at least rendering obvious an “approximately spherical” particle such that the particle possesses a diameter).

Regarding claim 15, Kim and Nakashima remain as applied to claim 14.  Kim further teaches: A cathode comprising: cathode active material particles, an electronically-conductive additive, a catholyte, and an optional binder material; and a current collector adjacent to an outside surface of the cathode; wherein the catholyte comprises a composite organic-ceramic electrolyte according to claim 14. (paragraphs [0062, 0133]; [0092-0094]).

Regarding claim 16, Kim and Nakashima remain as applied to claim 15.  Kim further teaches wherein the cathode active material particles comprise a material selected from the group consisting of lithium iron phosphate, lithium manganese phosphate, lithium cobalt phosphate, lithium nickel phosphate, lithium nickel cobalt aluminum oxide, lithium nickel cobalt manganese oxide, high-energy lithium nickel cobalt manganese oxide, lithium manganese spinel, lithium manganese nickel spinel, sulfur, vanadium pentoxide, and combinations thereof (paragraph [0083]). 

Regarding claim 17, Kim and Nakashima remain as applied to claim 14.  Kim further teaches: An electrochemical cell (Figure 1), comprising: an anode configured to absorb and release lithium ions (item 3); a cathode (item 2); a current collector adjacent to an outside surface of the cathode (paragraph [0092]); and a separator region between the anode and the cathode (item 4), the separator region comprising a separator electrolyte configured to facilitate movement of lithium ions back and forth between the anode and the cathode (this is the normal function of a separator of a lithium ion battery). 
As described in claim 15, Kim further teaches wherein the cathode is a cathode comprising: cathode active material particles, an electronically-conductive additive, a catholyte, and an optional binder material; and a current collector adjacent to an outside surface of the cathode; wherein the catholyte comprises a composite organic-ceramic electrolyte according to claim 14 (paragraphs [0062, 0133]; [0092-0094]).


Regarding claim 18, Kim and Nakashima remain as applied to claim 17.  Kim further teaches wherein the anode comprises graphite, silicon or lithium titanate (paragraph [0082]), and the separator electrolyte comprises a composite organic-ceramic electrolyte according to claim 14 (paragraph [0055]). 

Regarding claim 27-30, Kim and Nakashima remain as applied to claim 24 or 14 or 24.  Kim further teaches the organic electrolyte including a lithium salt such as LiPF6 or LiCLO4 (paragraph [0011, 0107]).

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (US 2017/0222262), Nakashima (US 2015/0180050), Esaki (US 2018/0219224) and Roumi (US 2013/00224632).
Regarding claim 19, Kim and Nakashima remain as applied to claim 14.  The cited art further teaches wherein the anode comprises lithium or lithium alloy foil (Kim at paragraph [0055, 0082]), the separator electrolyte comprises a solid electrolyte (Kim at paragraph [0055]), wherein the solid electrolyte may be a composite organic-ceramic electrolyte according to claim 14 (see Kim at [0055] which describes the “solid electrolyte” functioning as a separator, and the rejection of claim 14 which indicates that the solid electrolyte may be a composite organic-ceramic electrolyte as described in the rejection of claim 14).

Kim does not appear to further teach the structure comprising an anode overcoat layer adjacent to the anode, wherein the anode overcoat layer comprises an electrolyte that contains no core/shell ceramic electrolyte particles. 
In the battery art, Roumi teaches that a battery may be configured to include an anode overcoat layer adjacent to the anode (paragraph [0065]), wherein the anode overcoat layer comprises an electrolyte that contains no core/shell ceramic electrolyte particles (paragraph [0066]) for the benefit of enhancing electrochemical performance as described in paragraph [0072]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Kim by further including an anode overcoat layer comprising an electrolyte that is free of core/shell particles for the benefit of enhancing electrochemical performance of the battery as taught by Roumi.

Regarding claim 20-21, Kim and Nakashima remain as applied to claim 17.  Kim does not appear to teach the structure further comprising a layer of second catholyte between the cathode and the separator electrolyte, wherein the second catholyte being the same as the first electrolyte and comprising a composite organic-ceramic electrolyte according to claim 14.  
In the battery art Roumi teaches that a battery structure may include an additional electrolyte between a positive electrode and a separator (paragraphs [0049, 0057, 0082]) for the benefit of further preventing electrical contact between the electrodes (paragraph [0049]).


Regarding claim 22-23, Kim and Nakashima remain as applied to claim 17.  Kim does not appear to teach the structure further comprising a second catholyte layer between the cathode and the separator electrolyte, wherein the second catholyte layer comprises a ceramic electrolyte and wherein the second catholyte layer further comprises one or more electronically-conductive surface layers, wherein the one or more electronically-conductive surface layers each has a thickness of 50 nm or less.
In the battery art, Roumi teaches a battery having a structure comprising a second catholyte layer between the cathode and the separator electrolyte (paragraph [0065]), wherein the second catholyte layer comprises a ceramic electrolyte (paragraph [0066]) for the benefit of facilitating homogeneous electric field and/or improving ionic charge transfer (paragraph [0072]).  Roumi further teaches wherein the second 
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the device of Kim by including a ceramic catholyte layer and a <50 nm electronically conductive layer between the cathode and separator for the benefit of enhancing short circuit protection, ionic conductivity, and electronic conductivity of the battery as taught by Roumi.  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claim 25 is withdrawn only because claim 25 is now cancelled by the 6/10/21 amendment, with the cancellation approved in the 6/23/21 Advisory Action.

(2) Response to Argument
Appellant’s arguments filed on 6/10/21 have been fully considered, but are not persuasive.  Appellant presents the following arguments.
Nakashima does not suggest the formation of the claimed shell, therefore, the claimed shell does not flow naturally from the suggestion of Nakashima as nd paragraph).  In response, the record suggests that formation of the claimed shell is a natural consequence of sintering the LLZ particles in nitrogen at the time-temperature range disclosed by Nakashima, due to the interaction of the nitrogen with the particles (appellant’s specification at paragraphs [0046, 0069-0070]).  Since Nakashima describes substantially the same fabrication technique, the same result of interaction of atmospheric nitrogen with the LLZ particle to provide the claimed shell would be expected.  The shell is thus understood to be generated by the fabrication technique and there is no requirement that Nakashima recognizes such a shell (MPEP 2112 II).  The Examiner has thus provided scientific rationale tending to show why the shell is expected or present, notwithstanding the lack of an express teaching of the shell as required by MPEP 2112 IV.  The burden thus shifts to appellant to rebut the finding of the Office with appropriate evidence (MPEP 2112 V).  No persuasive evidence has been provided to rebut the finding of the Office; therefore, the argument has not been found persuasive.

  Nakashima does not disclose sintering core particles of lithium lanthanum titanate, but instead only sinters a raw material mixture of titanium raw material, lithium raw material and other raw material.  Therefore, there are differences in the production technique of appellant and Nakashima sufficient to disallow an argument of inherence based on similarity of fabrication technique between the prior art and the claimed invention (remarks page 6, 1st paragraph). In response, Nakashima describes a process which mixes raw materials [lithium formed material obtained is sintered so as to obtain lithium-lanthanum-titanium oxide of the present invention” at paragraph [0042], with the “formed material” believed by the Office to represent a pre-sintered LLZ precursor particulate compound including lithium, lanthanum and zirconium that is subsequently sintered in paragraph [0042] to provide the inventive LLZ compound.  In other words, the precursor LLZ particulate material is formed either in the processing step of paragraph [0036], or at least by the time the “formed material” of paragraph [0042] is obtained.  Thus, Nakashima does indeed teach or fairly suggest the post-sintering of preformed LLZO particles in nitrogen atmosphere (paragraph [0039]).  
Appellant’s paragraph [0046] simply teaches that “[i]n an exemplary embodiment, a core particle of lithium lanthanum titanate (LLTO) is sintered in nitrogen, which produces either a nitrogen-doped LLTO shell or a shell of another phase such as TiN”.  Similarly, the process of Nakashima which first obtains a 

The core-shell arrangement of the claimed invention is not inherent in Nakashima for reasons previously argued; therefore, the Office’s finding that the recited shell is an unpatentable discovery of an existing property should fail.  In response, appellant’s arguments against the Office’s finding that a shell is expected based on the prior art have not been found persuasive for reasons detailed above.  Since the previous arguments have not been found persuasive, the current argument based on a persuasive finding of the previous argument is moot.  
To be clear, the position of the Office is that the claimed shell is expected to be present on the prior art particles which are sintered in nitrogen as described in the art rejections.  The recognition of the presence of the shell is not required of the prior art. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723 


/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                              

                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.